It is a 
special honour for me to address the sixty-fifth session 
of the General Assembly. I would like to congratulate 
the President on his election to this important position. 
His experience and continuing commitment strengthen 
my conviction that he will take the achievements of his 
predecessor even further. Albania will fully support 
him as he fulfils his mandate. I take this opportunity to 
express our special appreciation to the Secretary-
General for his continuing efforts to revitalize the 
global role of the United Nations, as well as to reform 
the Organization. 
 Albania is of the view that the role of the United 
Nations remains powerful, coherent and irreplaceable 
as the centre of effective global action. It must 
continue to be encouraged and supported in its efforts 
to overcome the challenges of achieving open 
international cooperation, sustainable peace and 
security, ongoing development and greater respect for 
human rights and fundamental freedoms. 
 We live in a global world, interconnected and 
interdependent, where States and nations must assist 
and support each other in the search for a 
comprehensive answer to the common problems and 
new challenges that we face. Multilateralism remains a 
priority for the entire international community. In this 
context, a reformed United Nations — revitalized, 
dynamic, powerful and effective — is crucial to the 
complicated process of global governance. In this path 
of cooperation around the world, the role of the United 
Nations is irreplaceable, especially in regard to how we 
make use of our human and material resources. 
 Rapidly evolving issues throughout the world, 
each with positive and negative consequences that 
must inevitably influence the challenges the future will 
bring, must be given special priority and approached 
with special care. The United Nations challenging 
agenda must focus on strengthening peace and security, 
fighting terrorism, and the issues of stable 
development, climate change, poverty reduction, the 
non-proliferation of weapons of mass destruction, 
natural disasters, human rights, migration, and others. 
Albania remains committed to contributing to this 
agenda. 
 The lead role of the Organization and its agencies 
in administering its budgetary and human resources 
should be responsive to the requests of Member States. 
The establishment of the United Nations Entity for 
Gender Equality and the Empowerment of Women is 
the most recent example of tangible success in United 
Nations reform. Strengthening the role of women in 
society will not only enhance political life but also help 
their emancipation and harmonious development. 
 The Millennium Development Goals (MDGs) are 
a priority in our work. Following the adoption of the 
Millennium Declaration (resolution 55/2) a decade ago, 
Albania has advanced towards meeting the MDGs in 
all areas and with respect to all indicators. It has also 
made great efforts to incorporate the MDGs into its 
national development strategy. 
 We are fully committed to reaching the goals set 
forth in the acquis communautaire of the European 
Union (EU), which requires increasing investment in 
social issues, establishing local and central governance 
systems, and enhancing development capacity in order 
to guarantee the ongoing improvement of the well-
being of the Albanian people. However, as a full-
fledged member of NATO and in the light of its 
internal democratic stability, Albania is now seeking 
greater standing in the world as a way to bolster its 
development in the long term. 
 Delivering as one is a crucial factor in the reform 
designed to assist in development around the world. 
United Nations efforts to establish system-wide 
coherence offer a real possibility to make the United 
 
 
29 10-54833 
 
Nations more effective. As a pilot country, Albania is a 
success story, having committed itself fully from the 
onset. The One United Nations concept in Albania is 
being developed in complete harmony with national 
sovereignty and national ownership of development, 
while responding to the specific needs of the country. 
The responsibility of being a pilot country further 
encourages us to make this initiative a success. It is 
also an opportunity for us to contribute to the overall 
reform of the United Nations. 
 Albania has signed a memorandum of 
understanding with the United Nations Department of 
Peacekeeping Operations. As a NATO member, 
Albania is a force for peace and stability in the region. 
Not only does Albania follow a policy of good-
neighbourly relations and strive for the preservation 
and strengthening of stability in its own region, it also 
has shown its interest in and commitment to stability 
and peace in other parts of the world by contributing 
military and civilian personnel to the peacekeeping 
missions of various international security organizations 
and of the United Nations, including the United 
Nations Mission in the Central African Republic and 
Chad and missions in Afghanistan and Iraq. We are 
thus willing to contribute peacekeeping troops 
anywhere in the world under the auspices of the United 
Nations and regional security organizations like NATO. 
 Terrorism remains a major threat to peace, 
international security and world order. The fight 
against terrorism remains a priority that requires great 
determination resolve. This global threat may be 
prevented and addressed through collective action, 
strong responses and the mobilization of all States 
Members of the United Nations. We must show our 
nations that, as a part of our responsibility, we shall 
stand resolute and united against terrorism. Together, 
we must define a collective platform and strategy for 
victory in the war against terror by strengthening the 
international system and order. 
 We praise and appreciate the work of the Security 
Council and its committees for their engagement with 
and active support for Member States through their 
effective implementation of the Council’s counter-
terrorism resolutions, in particular resolutions 1269 
(1999), 1373 (2001), 1540 (2004) and 1624 (2005). 
Albania remains fully committed to cooperating with 
the Security Council in this regard. 
 Albania appreciates the Secretary-General’s 
contributions to addressing the issue of the Middle 
East, particularly in the discussions aimed at achieving 
a sustainable solution acceptable to all parties. All 
peoples share the desire to live in peace, and 
Governments have an obligation to guarantee it. We 
support the relaunched dialogue process and hope that, 
with the commitment of the international community, 
the Palestinians and Israelis will take the steps 
necessary to achieving stable peace in that important 
region. 
 Albania believes that the Alliance of Civilizations 
is a political means for the United Nations to promote 
peace and harmony among civilizations and to build an 
inclusive society through education, understanding and 
mutual knowledge. As a member of the Group of 
Friends, we shall take active part because we believe in 
dialogue and contacts among different cultures, in the 
need to know and respect each other, and in the 
necessity of defending the unique as part of the 
richness of the whole. Our approved national strategy 
for intercultural dialogue and the holding of the 
Inter-Religious Forum in Tirana in January have served 
to enrich our experience. However, our participation in 
the Third Global Forum of the Alliance of Civilizations 
led us to believe that a better job of fighting 
stereotypes and prejudice is still needed, as are greater 
efforts to make modern multicultural societies more 
cohesive. 
 Albania’s integration into and membership of the 
European Union is a key priority of our foreign policy, 
where there has rarely been a broader political and 
social consensus. The important steps taken by Albania 
towards EU membership and the phases of cooperation 
under the framework of the integration process have 
shown a great deal of potential. 
 The end of this year promises to be decisive as 
we approach two decisions of great importance: the 
completion of the visa liberalization process with the 
EU and the achievement of candidate status for EU 
membership. Albanians will finally be able to enjoy the 
real freedom for which they fought and sacrificed 
longer and more deeply than any other European 
nation. The near-unanimous decision of the European 
Parliament’s Committee on Foreign Affairs to remove 
the requirement that Albanians obtain visas to enter the 
EU not only gives us great joy, but also confers greater 
responsibility on us to fulfil our commitments as we 
prepare for EU membership. 
  
 
10-54833 30 
 
 We guarantee that the seriousness with which we 
completed the EU questionnaire and our responsible 
approach to our relations with all European Union 
institutions and member countries will remain the 
hallmarks of our efforts to earn the status of candidate 
country at the earliest possible date. 
 Albania’s membership in NATO and its 
integration into the European Union are important 
regional processes inseparable from the full integration 
of the region. We believe that every Western Balkan 
country is entitled to play a role in contributing to and 
assuming responsibility for the integration and 
emancipation of the region. I am happy to acknowledge 
that the high level of regional cooperation and political 
awareness show that the only way forward is through 
Euro-Atlantic integration. 
 These are hopeful and promising times, now that 
the bitter past of that part of Europe has been 
consigned to history. Albania and Albanians will 
continue to contribute to stability, security, long-term 
peace and economic growth by encouraging integration 
policies related not just to security and economic 
development, but also to coexistence among countries, 
peoples and nations, cultures, traditions and history. 
 A few days ago, a rare occurrence took place in 
this very Hall with the adoption by consensus of 
resolution 64/298 on the international legitimacy of the 
declaration of Kosovo’s independence. That was a very 
important event for Kosovo, Serbia, the Western 
Balkans, a united Europe and the United Nations. I 
would like to express my gratitude for the commitment 
and engagement of all international actors, especially 
the European Union, which imbued the resolution with 
the contemporary philosophy and openness of Europe. 
The European Union showed its cohesiveness and 
proved that the integration policies of our region are 
unstoppable and full of hope, and that the only way to 
unite with Europe is through dialogue and cooperation 
among neighbouring countries. 
 Now that the matter of the status of Kosovo and 
its borders has been settled definitively, it is time to 
begin a dialogue on practical issues. We hope that the 
message enshrined in the resolution will immediately 
be put into practice by the two independent countries. 
We support the immediate launch of dialogue between 
Kosovo and Serbia. We support sincere and 
constructive dialogue to resolve practical issues of 
interest to the daily concerns of their citizens, to help 
them and to facilitate and even calm the situation of the 
respective Albanian and Serbian minorities. It is time 
to resolve the problems and issues concerning 
representation, language and education, among others, 
in the spirit and vision of a common European future. 
 Albania considers the consensus adoption of 
resolution 64/298 to be an important step not only in 
respect of the advisory opinion of the International 
Court of Justice and the authority of the United 
Nations, but also for the consolidation of the State of 
Kosovo and its democratic and European institutions, 
its independence and integrity, and its future as a 
Member of the United Nations. 
 Albania appreciates the work of the Security 
Council in its engagement towards the implementation 
of the United Nations Charter and international law, 
which are essential to peaceful coexistence and 
cooperation among Member States in addressing 
common challenges and contributing to international 
peace and security. 
 The advisory opinion of the International Court 
of Justice legally confirmed that the independence of 
Kosovo remains a sui generis case that does not set a 
precedent for situations in other countries. Now is the 
time to prove with concrete facts that we respect the 
United Nations and the values that have united us here 
today. Today is the day to testify that we support its 
authority and its independent institutions. Today is a 
golden opportunity to accept the truth and to declare it 
loudly. 
 Today, we have a responsibility towards a country 
and a people that rightly wish to be among us and have 
given ample evidence that they truly deserve it. I take 
this opportunity to appeal to my colleagues, whose 
countries have not yet recognized the independence of 
Kosovo, to recognize it now, by assuring them that this 
is the only way to contribute to long-term stability and 
peace, not just in the region but also globally. 
 In conclusion, I would like to confirm once again 
that Albania is determined to continue to support the 
United Nations agenda and the stronger functioning of 
the Organization at all levels.